Citation Nr: 1434541	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental disorder with removal of teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1979 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

The issue of service connection for a dental disorder, to include loss of teeth, for treatment purposes has been raised by the record.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Because the issue has not yet been adjudicated by the appropriate VA Medical Center (VAMC), the Board does not have jurisdiction over it, and it is REFERRED for appropriate action.  


FINDINGS OF FACT

1.  There was no dental trauma during service resulting in bone loss of the maxilla or mandible.  

2.  The Veteran did not have periodontal disease or symptoms related thereto during service resulting in bone loss of the maxilla or mandible.  

3.  The Veteran received routine dental treatment during active service. 

4.  The Veteran currently has no bone loss of the maxilla or mandible.  

5.  Compensation is not available for loss of teeth due to dental trauma, periodontal disease, or residuals related thereto.  


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder, to include loss of teeth, for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  In a July 2009 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  This letter also provided her with the general criteria for the assignment of an effective date and initial rating.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice was provided the Veteran prior to the rating determination on appeal; therefore, no timing issue exists with regard to the notice provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the claim for service connection for a dental disorder, because the application of the law to the undisputed facts is dispositive of this appeal, no further discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, her lay contentions, and various VA and private treatment records.  The Board acknowledges that the Veteran has not been afforded a VA medical examination in conjunction with her claim.  However, the medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the disorders or disabilities before the Board sufficient to decide the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is only necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

The Veteran seeks service connection for a dental disorder.  Specifically, she has alleged that healthy teeth were improperly extracted during service, and compensation is thus warranted.  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2013).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(a) (2013)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  As noted above, the U.S. Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2013).  38 C.F.R. § 3.381(a) (2013).  

On examination for service entrance in July 1979, no missing teeth were noted on physical examination.  The Veteran's initial in-service dental records also show no missing teeth at enlistment.  Dental treatment records dated in April 1980, however, show numerous missing teeth, including nos. 1, 2, 3, 12, 13, 14, 18, 19, 29, 30, and 31.  No indication of trauma to the mouth or jaw was documented.  No explanation is given as to why these teeth were missing, nor is there a history of any trauma to the mouth, teeth, or jaw.  On a concurrent report of medical history, she denied any history of severe tooth or gum trouble.  Nevertheless, based on the above, the loss of teeth in service has been established.  Post-service dental treatment records indicate the use of both upper and lower dentures.  

While teeth may have been extracted during service, the Veteran's extracted teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381(b) (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  The evidence of record does not reflect bone loss of the maxilla or mandible, and she has not alleged as such; by the Veteran's own account, her teeth were extracted by a dentist during service, and were not lost as the result of as a result of loss of substance of the body of maxilla or mandible due to trauma or disease such as osteomyelitis, or loss of the alveolar process as a result of periodontal disease.  Accordingly, she has not presented a service connection claim for which compensation may be granted.  Id.  

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease (or from caries).  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.  


ORDER

Service connection for a dental disorder, to include loss of teeth, for compensation purposes is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


